Case 1:99-mc-09999 Document 1139-3 Filed 10/09/20 Page 1 of 1 PageID #: 114578




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 ORTHOPAEDIC HOSPITAL d/b/a
 Orthopaedic Institute For Children,

                Plaintiff,                       Civil Action No. ____________
        v.
                                                 JURY TRIAL DEMANDED
 AESCULAP IMPLANT SYSTEMS, LLC,

               Defendant.



                PLAINTIFF ORTHOPAEDIC HOSPITAL d/b/a
       ORTHOPAEDIC INSTITUTE FOR CHILDREN’S RULE 7.1 STATEMENT

       Plaintiff Orthopaedic Hospital d/b/a/ Orthopaedic Institute For Children hereby provides

its Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1. Orthopaedic Hospital

d/b/a/ Orthopaedic Institute For Children hereby has no parent corporation, and no publicly held

corporation owns 10% or more of its stock.

                                                 MCDERMOTT WILL & EMERY LLP

                                                 /s/ Ashley R. Altschuler
 OF COUNSEL:                                     Ashley R. Altschuler (#3803)
                                                 Ethan H. Townsend (#5813)
 Nicole M. Jantzi                                The Nemours Building
 Paul M. Schoenhard                              1007 North Orange Street, 10th Floor
 MCDERMOTT WILL & EMERY LLP                      Wilmington, DE 19801
 The McDermott Building                          (302) 485-3900
 500 North Capitol Street NW
 Washington, DC 20001                            Attorneys for Plaintiff
 (202) 756-8000

 October 9, 2020
